Citation Nr: 0032591	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 0 percent for post traumatic stress disorder (PTSD) 
effective February 15, 1990 to April 23, 1994.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran served in active service 
from April 1969 to June 1970. 

Additionally, the Board notes that, in statements dated 
February and April 1996, the veteran requested consideration 
of claims of service connection for bipolar disorder, 
generalized anxiety disorder, dysthymia, dependent 
personality, antisocial personality, paranoid and 
schizophrenic traits, and depression.  However, as per an 
April 1996 confirmed rating decision and the April 1996 RO 
letter to the veteran, the veteran's claimed 
disorders/symptoms were not deemed to be considered separate 
disabilities, but rather part of the veteran's PTSD 
symptomatology.  In this respect, the Board notes that in 
Ephraim v. Brown, the United States Court of Appeals held 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, is not the same 
claim when it has not been previously considered.  Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed.Cir. 1996).  Thus, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, the veteran's claims of service 
connection for bipolar disorder, generalized anxiety 
disorder, dysthymia, dependent personality, antisocial 
personality, paranoid and schizophrenic traits, and 
depression are referred to the RO for appropriate action.


REMAND

At present, the veteran claims that he is entitled to an 
increased disability evaluation in excess of 0 percent for 
his PTSD effective February 15, 1990 to April 23, 1994.  A 
preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
this issue.  While the Board regrets the delay associated 
with this remand, this action is necessary to ensure that the 
veteran's claim is fairly adjudicated.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

With respect to the evidence, the Board finds that a May 1989 
statement from Robert M. Simpson, M.D., indicates that the 
veteran had PTSD and presented evidence of suicidal 
tendencies and difficulties with mood and mentation.  
However, the remainder of the medical evidence relevant to 
the period of time in question describes the treatment the 
veteran received for various other nonservice-connected 
disorders.

Specifically, medical records from the Griffin Memorial 
Hospital dated from October 1977 to September 1991 reveal the 
veteran was hospitalized during 1991 for bipolar disorder not 
otherwise specified, cyclothymia, antisocial paranoid traits, 
and depression. And medical records from the Jim Taliaferro 
Community Mental Health Center dated from August 1991 to 
September 1991 indicate the veteran was hospitalized on two 
occasions during August 1991 for depression disorder, marital 
problems, and parent/child problems.

An October 1994 statement from the Mental Health Services of 
Southern Oklahoma indicates the veteran was seen in August 
1991 upon a referral from the Taliaferro Community Mental 
Health Center.  The October 1994 statement also indicates 
that the veteran was treated/hospitalized in February 1992 on 
an emergency basis for chemotherapy and bipolar disorder, and 
again in April 1994 on a voluntary basis for medication and 
supportive counseling.  The veteran's discharge diagnoses 
following the April 1994 hospitalization were bipolar 
disorder, and moderately depressed with guarded prognosis due 
to non-compliance with treatment. 

Lastly, medical records from the Arbuckle Memorial Hospital 
dated from August 1991 to March 1992 describe the treatment 
the veteran received during two hospitalizations for various 
psychiatric disorders including, but not limited to bipolar 
disorder, dysthymia, personality disorder not otherwise 
specified, hypertension, major depression, marital problems, 
explosive personality disorder and hypertension.

Upon a preliminary review of the evidence, the Board finds 
that, in order to afford the veteran due process of law, 
additional development of the record in the form of a VA 
expert opinion is necessary prior to final review by the 
Board.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In view of the various psychiatric 
diagnoses reflected in the record for the time frame at 
issue, the Board is of the opinion that it would be helpful 
to obtain expert medical advice to better understand the 
degree of social and industrial impairment caused by the 
veteran's PTSD, as distinguished from other psychiatric 
disorders, for the period in question.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The veteran's claims folder should be 
forwarded to an appropriate VA 
specialist, who should review a copy of 
this REMAND and the veteran's claims 
folder, including but not limited to the 
May 1989 statement from Robert M. 
Simpson, M.D., and all relevant medical 
records for the period including from 
February 15, 1990 to April 23, 1994.  
Following a review of the evidence, the 
VA specialist should render an opinion as 
to the veteran's symptomatology and 
social and occupational impairment 
attributable to the service-connected 
PTSD for the period from February 15, 
1990 to April 23, 1994.  If it is 
impossible to distinguish the PTSD 
symptomatology and the social and 
occupational impairment caused by such 
disorder from any impairment due to any 
other nonservice-connected condition(s), 
the VA specialist should so indicate.  
Additionally, the VA specialist should 
express an opinion regarding the overall 
degree of impairment resulting from the 
veteran's service-connected PTSD from 
February 15, 1990 to April 23, 1994, and 
its effect on the veteran's ability to 
work during this period of time.  The 
examination report must include the 
rationale for all opinions expressed in a 
written report.

2.  The RO should review the VA 
specialist's opinion to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims files, 
for immediate corrective action.

3.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased disability evaluation in excess 
of 0 percent for post traumatic stress 
disorder effective February 15, 1990 to 
April 23, 1994, including consideration 
of the holding in Mittleider v. West, 11 
Vet. App. 181 (1998).  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.













The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



